                         Case 19-50776-CSS                       Doc 87           Filed 01/15/21               Page 1 of 4



                 IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE
                                          x
                                          :
  In re:                                  :   Chapter 11
                                          :
   PROMISE HEALTHCARE GROUP, LLC, et al., :   Case No. 18-12491 (CSS)
                                          :
                                          :   (Jointly Administered)
                                      1
                             Debtors.
                                          x
                                          :
  ROBERT MICHAELSON OF ADVISORY           :
  TRUST GROUP, LLC,
                                          :
                                          :
            Plaintiff,                    :   Adv. No. 19-50776 (CSS)
                                          :
  v.                                      :
                                          :
  KPC PROMISE HEALTHCARE, LLC and         :
  STRATEGIC GLOBAL MANAGEMENT, INC. :
                                          :
            Defendants.                   :
                                          :
                                          x

                                                       AFFIDAVIT OF SERVICE

        I, Rachel O’Connor, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On January 11, 2021, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via email on the Adversary Service List attached hereto
as Exhibit A:

     •    Joint Stipulation for an Extension to the Deadline to Select a Mediator [Docket No. 85]

 1 The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification number, are as follows: HLP
 HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
 Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at
 The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc.
 (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital
 of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles,
 L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552),
 Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital
 of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065),
 Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of
 Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
 LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823),
 Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services
 Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California
 Street, Suite 1900, San Francisco, CA 94111.
                Case 19-50776-CSS       Doc 87     Filed 01/15/21   Page 2 of 4



Dated: January 14, 2021
                                                                        /s/ Rachel O’Connor
                                                                        Rachel O’Connor
State of New York
County of New York

Subscribed and sworn to (or affirmed) to me on January 14, 2021, by Rachel O'Connor, proved to me
on the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                                 2                                 SRF 49911
Case 19-50776-CSS   Doc 87   Filed 01/15/21   Page 3 of 4



                      Exhibit A
                       Case 19-50776-CSS       Doc 87       Filed 01/15/21       Page 4 of 4

                                                  Exhibit A
                                              Adversary Service List
                                                Served via email

                 NAME                                NOTICE NAME                                  EMAIL
                                        Attn: Thomas E. Hanson, Jr. , Kevin G.       thanson@btlaw.com;
BARNES & THORNBURG LLP                  Collins                                      kevin.collins@btlaw.com
                                                                                     mrose@buchalter.com;
BUCHALTER, A Professional Corporation   Attn: Mary H. Rose, Paul S. Arrow            parrow@buchalter.com
                                                                                     carolyn.fox@dlapiper.com;
DLA Piper                               Attn: Carolyn Fox, Adam Pie                  adam.pie@dlapiper.com
                                                                                     landis@lrclaw.com;
                                        Attn: Adam G. Landis, Kerri K. Mumford,      mumford@lrclaw.com;
LANDIS RATH & COBB LLP                  Matthew R. Pierce                            pierce@lrclaw.com




                                                   Page 1 of 1
